Citation Nr: 0431580	
Decision Date: 11/29/04    Archive Date: 12/08/04	

DOCKET NO.  00-09 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for post-traumatic stress disorder before October 28, 1995. 

2.  Entitlement to an initial rating greater than 30 percent 
on and after October 28, 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 1998 rating decision by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO assigned initial evaluations 
for post-traumatic stress disorder (PTSD) following an 
October 1998 decision of the Board which granted service 
connection for that disability.  The RO assigned initial 
evaluations of 10 percent from September 28, 1988, and 30 
percent from October 28, 1995.

In April 2001 the Board denied the veteran's appeal from the 
initial evaluations assigned by the RO, and denied 
entitlement to an effective date earlier than October 28, 
1995, for the 30 percent rating for PTSD.  The Board's 
decision was subsequently vacated in September 2002 by the 
United States Court of Appeals for Veterans Claims (CAVC), 
which granted a Joint Motion for Remand and for a Stay of 
Proceedings filed by the veteran and the Secretary of the 
Veterans Affairs.  

In July 2003 the Board remanded the case to the RO for 
readjudication in accordance with the CAVC's order and for 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  

In June 2004 the RO continued its prior decision as to each 
of the issues addressed by the Board in April 2001.  The case 
has been returned to the Board for further review on appeal.

In a lengthy statement of argument submitted in support of 
the appeal, the veteran's attorney clarified that the veteran 
does not have a separate claim involving an effective date 
and that the only issues on appeal involve the initial 
evaluations for PTSD before and after October 28, 1995.  The 
Board agrees that, in light of the legal bases cited for 
revision of the ratings at issue, no effective date issue is 
properly before the Board at the present time.  



In both the April 2001 decision and the July 2003 remand, the 
Board noted that the veteran had requested a total disability 
evaluation for compensation purposes based on individual on 
employability (TDIU) and referred the matter to the RO for 
appropriate action.  

In the August 2000 statement, the veteran's attorney stated 
that he was currently working full time and did not seek a 
rating of more than 50 percent for PTSD.  The Board construes 
this statement as a withdrawal of any prior claim for a TDIU.


FINDINGS OF FACT

1.  PTSD is manifested by nightmares, flashbacks, intrusive 
recollections of Vietnam combat, hypervigilance, isolation, 
anxiety, complaints of depression, minimal memory loss and 
distrust of other people.

2.  During the period before October 28, 1995, PTSD was 
productive of not more than mild social and industrial 
impairment.

3.  During the period between October 28, 1995, and November 
6, 1996, PTSD was productive of not more than definite 
industrial impairment.

4.  During the period since November 7, 1996, PTSD is not 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for PTSD before October 28, 1995, are not met.  38 
U.S.C.A. §§1155, 5107, 7104 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (as in effect from 1988 through November 
6, 1996).

2.  The criteria for an initial greater than 30 percent for 
PTSD during the period since October 28, 1995, are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (as in effect before November 7, 1996); 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.132, Code 9411 
(as in effect since November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
present case since the veteran's claim for an increased 
rating was received in November 2001, after the November 9, 
2000, effective date of the VCAA.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the December 1998 rating decision, the 
March 2000 Statement of the Case, and the January 2003 and 
June 2004 Supplemental Statements of the Case cited the law 
and regulations that apply to the appeal and explained the 
basis for the RO's adjudication of the veteran's claim.  The 
June 2004 Supplemental Statement of the Case set forth the 
text of the VCAA regulations.

In addition, in May 2001, August 2002 and July 2003 the RO 
sent the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
In particular, the July 2003 letter included an attachment 
which contained, under the heading "What the Evidence Must 
Show," the following language:  "To establish entitlement to 
an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  

The May 2001, August 2002 and July 2003 letters advised that 
private or VA medical records would be obtained if the 
veteran provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letters explained that VA would help obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if the veteran furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  

In a September 2004 brief on behalf of the veteran, the 
veteran's attorney alleged various deficiencies as to the 
sufficiency of the notices furnished to the veteran with 
respect to the evidence required to support the claim, 
arguing that the notifications did not satisfy the 
requirements of the VCAA regulations.  He maintained that the 
VCAA notices do not inform the veteran with regard to which 
evidence, not previously provided or collected by VA, still 
remains to be produced to support the claim for higher 
initial ratings for PTSD.  He maintained that the VCAA letter 
does not inform the veteran of the evidence that is not of 
record that is necessary to substantiate the claim.  He 
argued that the letter merely restates VA's duty to assist in 
a general, nonspecific way and leaves the veteran having to 
guess which evidence must be submitted.

The attorney's arguments appear to be directed toward a VCAA 
notice letter mailed in March 2004; to that extent, the 
attorney is attacking the wrong letter.  The March 2004 
letter did not pertain to the increased rating issue but 
instead addressed the TDIU claim, to which the Board directed 
the attention of the RO in its July 2003 remand.  

The May 2001 and August 2002 RO letters were clearly 
deficient to the extent that they contained no information 
concerning the evidence required to support the increased 
rating claims, as required by Quartuccio.  However, to the 
extent that the attorney's arguments may be deemed to have 
been directed to the July 2003 letter, which the Board 
assumes but does not concede, the arguments are without 
merit.

The July 2003 RO VCAA notification letter contained a clear 
statement of the evidentiary finding that would ultimately be 
necessary to support an upward revision of the initial 
evaluation assigned PTSD, namely, evidence that the service-
connected disorder had gotten worse.  The sufficiency of that 
information as notice is strengthened by the fact that it was 
accompanied by a complete explanation of the types of 
documents that could demonstrate a worsening of disability.  
The July 2003 letter was just one of three notices 
identifying which documents might potentially substantiate 
the claims.  

It has long been settled that while VA is obligated to assist 
a claimant in the development of the record, there is no duty 
on the part of VA to prove the claim.  Further, under the 
VCAA, notwithstanding VA's duty to assist obligations, a 
claimant for VA benefits has the ultimate responsibility to 
present evidence to support the claim.  38 U.S.C.A. §5107(a) 
(West 2002).  

The degree of specificity cited by the veteran for inclusion 
in a VCAA notice far exceeds the requirements set forth in 
the VCAA, in its implementing regulations, and in judicial 
precedent construing those requirements.  

By demanding that the notice identify the specific 
information which would, if submitted, establish entitlement 
to the benefits sought, the attorney is asking VA to indulge 
in speculation.  
The veteran is free to submit any evidence he sees fit to 
substantiate his ultimate allegation that his condition has 
worsened.  The facts that might serve to substantiate that 
assertion cannot be stated in the abstract.  

The Board must therefore find that the veteran has been fully 
apprised of what evidence would be necessary to substantiate 
his claims and of the specific assignment of responsibility 
for obtaining such evidence.  38 U.S.C.A. §5103(a); 
Quartuccio, supra.  The record reflects specific compliance 
with the ruling in Quartuccio.

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pellegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pellegrini II) (withdrawing and replacing 
Pellegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice as required by 38 U.S.C.A. §5103 (a) 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on the claim for VA benefits.

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pellegrini II.  However, the CAVC in Pellegrini II has left 
open the possibility that a notice of error maybe found to be 
nonprejudicial to claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. §20.1102 (harmless error).  

The Board has reviewed the record to determine whether, by 
virtue of a noncompliant VCAA notice letter, the veteran has 
been prejudiced with regard to the various rights afforded 
under the VCAA.  It is relevant that after the July 2003 VCAA 
notice, the veteran was given ample time in which to respond.  
Nearly a year elapsed before the claim was further reviewed 
at the RO, yet the veteran submitted no further evidence or 
argument within that period.  


A reasonable inference to be drawn is the fact that the 
veteran had no additional evidence to submit and was 
therefore not prejudiced by the post determination notice.  
Thereafter, the case was readjudicated and a supplemental 
statement of the case was issued.

After consideration of the record in light of the Pellegrini 
II analysis, the Board can glean no possible prejudice to the 
veteran as a result of the adjudication of this appeal 
without the issuance of a further notice as to what evidence 
would substantiate the claim.  The facts and circumstances of 
this case do not reflect any deprivation of the rights 
afforded by the VCAA.  

Moreover, the claim for service connection for PTSD was 
initially adjudicated long before the VCAA was enacted.  The 
decision in Pellegrini II does not contain a remedy for the 
fact that providing a VCAA notice was impossible in such 
circumstances.  

Given that fact, and in consideration of the notifications 
furnished thereafter, a remand in the case for additional 
notice would provide no benefit to the veteran but would 
prejudice him by further delaying a decision on appeal.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes from 
the language of 38 CFR §3.159 (b) (1).  The VA General 
Counsel has determined that the 4th requirement outlined 
above is "obiter dictum" and not binding on VA.  See 
VAOPGCPREC 1-04.  

In any event, although none of the notice letters issued to 
the veteran in this case contain language addressing the 
"fourth element," it is clear that the various documents 
provided to the veteran during the approximately 16 years in 
which this claim has been pending cumulatively served to 
fully notify him of the need to submit any evidence 
pertaining to his claim that he has in his possession.  

The Board finds that in the context of the entire record, the 
content requirements of the VCAA notice have been satisfied 
and that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. §20.1102 
(harmless error).  Since the veteran is not prejudiced by any 
technical notice deficiency, and a remand to correct any such 
deficiency would serve no useful purpose (and in light of the 
lengthy delay already would be unconscionable).  See Conway 
v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §5103 A (West 2002); 38 C.F.R. §3.159 (2004).

In this case, the veteran's service department medical 
records are on file and his VA treatment records have been 
associated with the claims file.  The veteran has had a VA 
examination to provide information regarding the status of 
his service-connected PTSD.  The record does not suggest the 
existence of additional records for which reasonable 
procurement attempts have not been made.  

The veteran argues that the case should be remanded so that 
he can be afforded additional psychiatric examination, to 
include an opinion as to his psychiatric condition throughout 
the period of the initial ratings.  

An examination is not required in every case under the VCAA.  
An examination is to be considered necessary if the 
information and evidence of record does not include 
sufficient competent medical evidence to decide the claim but 
(1) contains competent evidence of diagnosed disability or 
symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claim to disability may be 
associated with the in-service event, injury or disease, or 
with another service-connected disability.  38 C.F.R. § 3.159 
(c) (4) (2004).  38 C.F.R. § 3.326 (2004).  

The three itemized criteria defining when a VA examination is 
necessary apply primarily in claims for service connection 
rather than for increased ratings.  In the present case, the 
record does not demonstrate that an additional current 
examination is necessary.  The veteran was last examined in 
October 2002, and the report prepared at that time was 
lengthy and detailed.  It was reported at that time that the 
veteran's condition had remained about the same since the 
last examination, in October 1995.  There has been no 
specific allegation that PTSD has worsened since October 
2002.  Furthermore, any examination conducted at the present 
time would not clarify the severity of the PTSD symptoms back 
to September 1988.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


Criteria

General Criteria - Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003-2004).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
such cases, separate compensable evaluations known as 
"staged" ratings may be assigned for separate periods of time 
if such distinct periods are shown by competent evidence of 
record during the pendency of the appeal.  Fenderson at 126.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Rating Criteria - PTSD

PTSD is rated under Diagnostic Code 9411 of the VA rating 
schedule, which requires application of the VA General Rating 
Formula for Psychoneurotic Disorders.  The version of the 
General Rating Formula in effect before November 7, 1996, was 
codified at 38 C.F.R. § 4.130.  On November 7, 1996, 
revisions of the VA rating schedule became effective, as set 
forth in 38 C.F.R. § 4.132.  The regulatory revisions 
represented a substantial change in the rating criteria.  

The rating criteria in effect before November 7, 1996, for 
ratings of 70 percent and 100 percent were, in pertinent 
part, as follows:  


50 percent -- Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

30 percent -- definite impairment in the 
ability to establish or maintain effective 
or wholesome relationships with people and 
the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  

10 percent psychiatric impairment which is 
less than the criteria for 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  

Since November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided, in pertinent part, as 
follows:  

50 percent -- Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent -- Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events). 

10 percent -- Occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication.  

The VA Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods on or 
after the effective date of the regulatory change.  For 
periods preceding the effective date of the regulatory 
change, the Board can apply only the prior version of 
regulation.  See VAOPGCPREC 3-00.  


Factual Background

The veteran's claim for service connection for PTSD was 
received on September 28, 1988.

In support of the claim, the veteran submitted a January 1989 
preliminary psychological report from a VA psychologist who 
had administered psychological evaluations over several 
sessions.  The report stated that the veteran exhibited a 
number of PTSD symptoms both in his employment and in his 
personal relationships which appeared to be significant 
enough to warrant a psychiatric evaluation.

A VA examination was performed in February 1989.  It was 
noted that the veteran had a variety of psychological 
problems.  It was a further noted that he had apparently 
always had problems dealing with a rather psychopathic make 
up.  In the opinion of the examiner, many of the obvious 
symptoms relating to PTSD were largely those of a 
constitutional psychopath.  There was no indication of 
significant depression or anxiety.  The pertinent diagnosis 
was symptomatology of mild PTSD in a man who was presently 
employed.

The veteran had a VA psychiatric examination in June 1989.  
He reported a long history of suffering from PTSD since 
serving in Vietnam, with distressing dreams, delusions, 
flashbacks, recurrent collections.  He stated that he had 
been isolated for periods of time since Vietnam to avoid 
feelings associated with the war.  He had difficulty being 
around Vietnamese people and with recalling important events 
during the war.  He reported difficulty dealing with having 
survived and felt hypervigilant.  He described difficulty 
getting along with others.  He stated that memories of the 
war had followed him through his life.  He was currently 
working for the Defense Department as a packer.  He had been 
divorced four times and blamed the storminess of his 
marriages on inability to relate to others due to PTSD.  

On examination the veteran was alert and oriented.  His mood 
was neutral.  There were no abnormalities of behavior.  His 
speech was logical and goal directed.  There were no 
delusions or hallucinations.  His descriptions sounded more 
on the hysterical end of the spectrum and suggested increased 
anxiety.  Cognition appeared essentially intact.  The Axis I 
diagnosis was PTSD.  There was a history of alcohol and poly-
substance abuse, currently in remission.  The Global 
Assessment of Functioning (GAF) score was 70.  The highest 
GAF in the preceding year was 75.  

The veteran had a VA psychiatric examination in January 1992 
before a panel of two examiners.  He reported that after 
returning from Vietnam he had had a very difficult time and 
continued to engage in heavy substance abuse.  He had had 
difficulty maintaining jobs and controlling his temper.  
Twelve years earlier he had gone through a spiritual 
experience, and over two years he had become abstinent from 
drugs and alcohol.  He was very active in church and in 
helping other veterans.  He continued to have occasional 
dreams about Vietnam.  

He had difficulty trusting people and did not let himself get 
close to them.  He continued have difficulty following orders 
at work.  The veteran felt that he had made a lot of 
progress.  The panel of two examiners stated that he had PTSD 
and that the symptoms had reduced but were still present to a 
minimal degree.  The symptoms interfered in a minimal way 
with his occupational situation and in a definite way with 
his social problems because of anger, difficulty getting 
close to people, and distrust of people.  He also described 
significant depression through the years.

Records from a Vet Center dated from late 1988 to July 1989 
show that the veteran appeared alert and cooperative and was 
filing a claim for PTSD.  Most of the report is not legible.

The veteran had a VA psychiatric examination in October 1995.  
He was currently working at the Defense Depot in Ogden where 
he had been employed for 15 years, "the longest [he had] ever 
had a job."  He lived alone in a rented apartment.  He 
described himself as a loner.  He had trouble trusting 
people.  Loud noises made him jump.  He related that thoughts 
of Vietnam occurred almost daily and bothered him, and he had 
noticed an increase in severity and frequency of thoughts.  
He described periodic nightmares and endorsed periods of 
flashbacks.  He stated that he had had a very disruptive life 
due to PTSD, with four marriages which he lost because of 
anger and inability to control substance abuse.  He felt that 
a couple of episodes of depression that year were connected 
to PTSD.  He had not been on psychiatric medications other 
than pills for depression.  He had stopped taking them 
because they made him feel tired.  

On examination the veteran was alert and oriented.  He was 
appropriate and friendly.  He denied auditory or visual 
hallucinations except in the past when he took drugs.  He did 
not appear to be thought disordered or delusional.  He 
described his mood as tense.  The Axis I diagnoses was PTSD, 
moderate severity, by history.  The GAF score was 55.  The 
examiner commented that the veteran was a textbook example of 
PTSD of mild to moderate severity, most likely moderate.  He 
stated that the veteran's PTSD had no doubt caused him some 
problems in life.  
By an October 1998 decision, the Board held that PTSD had 
been incurred in active military service.  A December 1998 
rating decision shows the RO assigned an initial evaluation 
of 10 percent from September 1988, increased to 30 percent 
from October 28, 1995.

VA outpatient treatment records show that in April 2000, 
during an evaluation for headaches, the veteran reported 
flashbacks that triggered all kinds of responses such as 
anorexia, loss of sleep, and decreased libido.  He stated 
that it had been years since his last similar episode.  He 
refused medication therapy for PTSD or flashbacks.  He was 
offered group therapy and indicated that he would contact VA 
if he wanted to pursue the option.

The veteran had a VA psychiatric examination in October 2002.  
He reported that he had left his job at the Defense Depot 
because of no advancement and that he had worked at an Air 
Force Base from 1997 to 1998.  He was currently working there 
in computer security, having begun as a helper and mechanic.  
He had recently received a superior rating.  He described 
getting along okay with his boss and "pretty good" with his 
coworkers.  He described having received minimal mental 
health treatment.  He reported having attended an outpatient 
PTSD group at VA about three years earlier but had not 
continued because he did not like it.  

On examination the veteran's speech was normal in rate and 
volume.  He did not feel that he was currently depressed.  He 
stated that he felt anxious sometimes.  He described his 
thinking as okay.  There was no evidence of psychotic thought 
or behavior.  Memory was estimated to be within normal 
limits.  He demonstrated some historical vagueness, 
particularly in recalling dates from his history.  He 
described his sleep as "lousy."  He stated that he had 
learned to control his temper.  On psychological testing he 
showed symptoms at a mild to moderate level in comparison to 
other veterans.  

The examiner stated that based on his examination and review 
of previous records, the veteran did not appear to have 
significantly improved or declined since his 1995 examination 
and continued to have occasionally decreases in his work 
efficiency related to PTSD.  


The veteran appeared to generally function satisfactorily in 
his routine care, self-care, and conversation with some sleep 
impairment and memory loss.  The examiner stated that the 
impact of PTSD on his ability to work was evident in his 
approach to conflict.  His employment had been relatively 
stable but he had described a pattern of relying on legal 
remedies to deal with work grievances.  

The Axis I diagnosis was PTSD, combat related, mild to 
moderate.  The GAF score due to PTSD with 65, reflecting some 
difficulty and occupational difficulty but generally 
functioning pretty well and having meaningful relationships.


Analysis

The present appeal arises from the initial ratings assigned 
following the grant of service connection, as distinguished 
from an appeal from the denial of a claim for an increase as 
defined 38 C.F.R. § 160 (f) (2004).  Consequently, it is the 
present level of disability that is of primary concern, and 
separate ratings known as "staged ratings" are assignable for 
different periods of time as warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999) see also Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a 10 percent rating for PTSD from September 
28, 1988, followed by a 30 percent rating since October 28, 
1995, constitute staged ratings within the meaning of 
Fenderson.  The veteran notes that he is working and is not 
claiming a rating higher than 50 percent, but argues that a 
30 percent rating should be assigned from September 1998 and 
that a 50 percent evaluation should be assigned from October 
1995.  

During the period encompassed by the service connection award 
for PTSD, the rating criteria for rating psychiatric 
disabilities were revised.  




Until recently, the law provided that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version more favorable to the claimant must be 
applied unless Congress has provided otherwise or permitted 
the Secretary to do otherwise and the Secretary has done so.  
Karnas v. Brown, 1 Vet. App. 308 (1991); Marcoux v. Brown, 9 
Vet. App. 289 (1996).  

However, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent that Karnas conflicts 
with the precedents of the United States Supreme Court and 
the Federal Circuit.  See also VAOPGCPREC 7-03.  The General 
Counsel held that Karnas is inconsistent with such precedent.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  

Consequently, effective November 7, 1996, the revised 
criteria must control determination as to the rating for PTSD 
for any period beginning on or after that date.  For the 
period before November 7, 1996, only prior criteria will be 
applicable.  See VAOPGCPREC 3-00.  

Throughout the period covered by the initial award, the 
veteran has displayed many of the characteristic symptoms 
diagnostic of PTSD.  He has nightmares related to Vietnam and 
has had flashbacks relating to combat experiences.  He has 
recurrent recollections of combat, avoids stimuli that prompt 
such recollections, and has a tendency towards 
hypervigilance.  

He is distrustful of other people and has had difficulty in 
his relationship with others.  He has had tendencies to be 
isolated and has described himself as a loner.  The Board 
will assume that all psychiatric manifestations described in 
the record are attributable to PTSD.  See Mittleider v. West,  
11 Vet. App. 181, 182 (1998).  

The VA examination reports dated before the 1998 grant of 
service connection were conducted for the purpose of 
obtaining information required to adjudicate the service 
connection issue.  Nevertheless, the information obtained was 
sufficient to provide an adequate description of the 
manifestations and disabling effects of PTSD for rating 
purposes.  

The Board is precluded from assigning a disability 
evaluation on the basis of factors that are outside of 
the criteria established by regulation; to do so would 
be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  Consideration must be limited to 
factors that are "inherent" in the rating criteria, and 
the characterizations of overall impairment provided by 
clinical personnel must not be disregarded.  Massey¸ 
Id.  

Under the pre-November 1996 version of the general 
formula for rating psychoneurotic disorders, a 10 
percent rating was assigned when there was mild 
impairment of social and industrial adaptability.  The 
next higher rating of 30 percent was provided when 
there was definite impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect before November 7, 
1996).  

In considering whether a 30 percent rating can be 
applied under the pre-November 1996 criteria, the Board 
is bound by the definition of the term "definite" set 
forth in Hood v Brown, 4 Vet. App. 301 (1993), in which 
the CAVC stated that "definite," for purposes of 38 
C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character.  The 
CAVC invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or 
bases" for its decision.  

In a precedent decision dated November 9, 1993, the VA 
General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately 
large in degree."  

It represented the degree of social and industrial 
inadaptability that is "more than moderate but less 
than rather large."  VAOPGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 2002).  

The severity of PTSD during the period from September 1998 to 
October 1995 is shown primarily in the reports of the VA 
examinations performed in June 1989 and January 1992.  The 
GAF score reported on the June 1989 examination provides an 
important form of classification by clinical personnel of the 
degree of impairment resulting from PTSD.  

Under the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, 4th Ed. (DSM-IV), GAF scores from 61 
to 70 are considered to represent mild symptoms.  Examples 
include "depressed mood and mild insomnia or some difficulty 
in social, occupational or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  A score of 51 to 60 signifies moderate 
symptoms (such as flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (such as few friends, 
conflicts with coworkers).

The GAF score of 70 recorded in June 1989 is consistent with 
the highest level of functioning within the classification 
described as mild symptomatology.  The score appears to be 
consistent with the evidence describing the nature of the 
veteran's actual impairment.  He was employed and was 
involved in church activities though he had few hobbies and 
complained of difficulties getting along with other people.  

When the veteran was reexamined in January 1992, there was no 
GAF score, but the report as a whole describes a reduction in 
the severity of PTSD manifestations.  He had been successful 
in terminating his alcohol and drug abuse and had been active 
in religious activities despite the continuation of PTSD 
symptoms.

As described in the record, the manifestations of PTSD before 
October 1995 do not appear to warrant a characterization 
other than "mild."  The Board is unable to find, either on 
the basis of GAF scores, actual symptomatology, or any other 
indicator of disability, that impairment resulting from the 
disorder was quantifiable during this period as "distinct, 
unambiguous, and moderately large in degree," as required for 
a finding of definite impairment under the criteria then in 
effect.  

The rating for PTSD was raised to 30 percent on the basis of 
findings recorded at the VA examination of October 28, 1995.  
During the period from October 1995 to November 1996, a 
finding of considerable industrial impairment was required to 
establish entitlement to the next higher rating of 50 
percent.  The revised criteria apply from November 6, 1996.  

The report of the October 1995 VA examination describes a 
slight worsening of symptomatology associated with PTSD.  
There was an increase in the severity and frequency of 
intrusive thoughts of Vietnam.  The flashbacks appear to have 
worsened though nightmares had become less of a problem.  The 
GAF score of 55 was within the range characterized in the DSM 
as moderate symptoms.  This level corresponds with the 
examiner's narrative summary of the findings characterizing 
the veteran's PTSD as "a textbook example of PTSD of mild to 
moderate severity, most likely moderate."

At the time of the October 1995 examination, the veteran had 
had stable employment for a number of years.  Although he had 
had an unstable occupational life for a period of years after 
service while he was drinking and abusing drugs, he had 
eventually overcome these problems and made a good 
occupational adjustment despite his PTSD.  The Board is 
unable to find that during the period from 
October 28, 1995, to November 6, 1996, PTSD resulted in 
considerable industrial impairment within the meaning of the 
pre-November 1996 rating criteria such as to warrant the 
assignment of a 50 percent rating under such criteria.  

The veteran was next examined by VA in October 2002, at which 
time he continued to have stable employment.  He had recently 
received a superior rating and he reported that he got along 
okay with his superiors and coworkers.  


His symptoms continued to be characteristic of PTSD but were 
essentially unchanged from the prior examination.  The 
examiner acknowledged that the symptoms continued to result 
in occasional decrease in his work efficiency, but that the 
veteran appeared to function generally satisfactorily.  

The GAF score of 65 assigned by the examiner in October 2002 
signifies mild symptoms while acknowledging difficulty in 
occupational functioning.  There is no other clinical 
evidence of record suggesting that the manifestations 
required for the next higher rating of 50 percent under the 
new criteria have been present at any time since October 
1995.  

The veteran is not shown to have symptoms such as flattened 
affect, circumstantial or circumlocutory or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment, in 
appeared abstract thinking, disturbances of motivation and 
mood.  

Although the veteran has complained of memory problems and 
having difficulty with social relationships due to distrust 
of other people, the symptoms are not sufficient by 
themselves to demonstrate the level of overall disability 
required for a 50 percent rating.  The overall level of 
disability does not more nearly approximate the level of 
impairment contemplated under the criteria for the next 
higher rating.  38 C.F.R. § 4.7 (2004).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
PTSD warranted a rating higher than 10 percent before October 
1995 under the old version of the rating criteria or that a 
rating higher than 30 percent is assignable since October 
1995 under either the old or the new criteria.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to an initial rating greater than 10 percent for 
PTSD before October 28, 1995, is denied.  

Entitlement to a rating greater than 30 percent for PTSD 
during the period since October 28, 1995, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



